Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about August 13, 1996, which, to the extent appealed from, upon a fact-finding determination that the subject child had been permanently neglected, terminated respondent mother’s parental rights to the child and transferred custody and guardianship of the child to the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The record on appeal establishes clearly and convincingly that following an initial finding that respondent mother had, by reason of drug abuse, neglected the subject child, she, for more than three years, failed to complete a drug treatment *163program and, indeed, continued to use drugs, despite the agency’s diligent efforts to refer her for treatment. Respondent mother’s failure during the extended period preceding the filing of the instant petition to effectively address the problems that had precipitated her child’s removal constituted a failure to plan for the child, and, as such, warranted a finding of permanent neglect (see Social Services Law § 384-b [7] [c]; Matter of Dade Wynn F., 291 AD2d 218, lv denied 98 NY2d 604; Matter of Pauline Ameesha L., 291 AD2d 299, lv denied 98 NY2d 603). Termination of respondent’s parental rights so as to free the child for adoption by his kinship foster parents, who have for years attended to his special needs, is supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.